Citation Nr: 0813930	
Decision Date: 04/28/08    Archive Date: 05/08/08

DOCKET NO.  06-09 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to vocational rehabilitation subsistence 
allowance under the provisions of Chapter 31, Title 38, 
United States Code.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel




INTRODUCTION

The veteran served on active duty from April 1955 to June 
1975.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a determination by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, which denied the benefits sought on 
appeal.  

In his substantive appeal (VA Form 9), received in March 
2006, the veteran requested a personal hearing before a 
Veterans Law Judge in Washington, D.C.  By letter, dated in 
June 2006, the veteran was advised that he was scheduled for 
a personal hearing on August 10, 2006.  However, on July 3, 
2006, the veteran requested that his hearing be cancelled.  
See 38 C.F.R. § 20.704(e) (2007).  


FINDINGS OF FACT

1.  The veteran's initial claim for Chapter 31 vocational 
rehabilitation training was received by the RO on September 
13, 1995.  

2.  On October 26, 2005, the veteran was determined to be 
entitled to Chapter 31 Vocational Rehabilitation and 
Employment services.  

3.  The veteran is not currently enrolled in a rehabilitation 
program, he is not participating in a training program, nor 
has he reported to a facility for prescribed activities.  


CONCLUSION OF LAW

The veteran is not entitled to payment of subsistence 
allowance under the provisions of Chapter 31.  38 U.S.C.A. 
§§ 3108, 3113, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 21.320, 21.322 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Veterans Claims Assistance Act.

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A 
(West 2002 & Supp. 2007), and implemented in part at 38 
C.F.R. § 3.159 (2007), amended VA's duties to notify and to 
assist a claimant in developing information and evidence 
necessary to substantiate the claims.  The United States 
Court of Appeals for Veterans Claims (Court), however, has 
held that the duties to notify and to assist contained in the 
VCAA are not applicable to cases involving the waiver of 
recovery of overpayment claims because the notice and duty to 
assist requirements are found in Chapter 53 rather than 
Chapter 51 of Title 38 of the United States Code.  It follows 
that because the statute at issue in this matter is found in 
Chapter 31 rather than in Chapter 51, the duties to notify 
and to assist contained in the VCAA are not applicable to 
this claim.  See Barger v. Principi, 16 Vet. App. 132, 138 
(2002).  


II.  Factual background.

Service connection has been established for diabetes 
mellitus, type II, rated as 20 percent disabling; tinnitus, 
rated as 10 percent disabling; bilateral hearing loss, rated 
as 10 percent disabling; and hemorrhoidectomy and right 
inguinal hernia, each rated as 0 percent disabling.  He has a 
combined evaluation of 40 percent.  

The veteran's application for Vocational Rehabilitation under 
the provisions of Chapter 31 (VA Form 28-1900) was received 
in September 2005.  In his application, the veteran indicated 
that he was working as a vocational counselor.  

By letter dated October 26, 2005, the veteran was notified 
that he was found to be entitled to Chapter 31 Vocational 
Rehabilitation Services; and, he would now enter into the 
Vocational Exploration phase of the program.  The 
Rehabilitation Counselor informed the veteran that they would 
work together to find a suitable and marketable vocational 
goal.  

By letter dated November 7, 2005, the veteran indicated that 
he met with his assigned counselor on November 1, 2005 for 
the purpose of starting his vocational rehabilitation 
program.  The veteran indicated that the meeting was not 
positive; as a result, he requested a change of counselor.  
The veteran indicated that he was enclosing documentation 
that was gathered at the request of his assigned counselor as 
part of the process of developing a rehabilitation plan.  

Of record is a memo from the Vocational Rehabilitation 
Counselor, L.D., dated November 8, 2005, indicating that she 
spoke with the veteran who reported that he did not like the 
direction his counselor was taking.  L.D. indicated that the 
veteran needed to research schools that provide training that 
he is interested in.  She noted that, after that discussion, 
the veteran was agreeable to continue working with his 
assigned counselor.  

On January 5, 2006, the veteran submitted information 
regarding a field in which the veteran was interested in 
pursuing.  He noted that the information was gathered by 
request from his counselor to determine the appropriateness 
of entry into the field of desktop publishing.  

Of record is a report of contact (VA Form 119), dated January 
10, 2006, wherein the Vocational Rehabilitation Counselor 
indicated that she spoke with the contract counselor and 
informed him that the veteran was checking out 
school/programs in order to determine what will work best for 
him.  She noted that the veteran and his counselor were 
scheduled to meet again.  


III.  Legal Analysis.

The veteran essentially contends that he was entitled to 
receive a monthly subsistence allowance once he was found 
entitled to Chapter 31 services.  

The rules regarding the award of subsistence allowances for 
participation in vocational rehabilitation training for 
veterans with service-connected disabilities are contained in 
38 U.S.C.A. § 3108 (West 2002).  Payments of subsistence 
allowance are made to eligible veterans who are pursuing a 
program of education or training, and such payments shall be 
paid only for the period of a veteran's enrollment in such 
program.  See 38 U.S.C.A. §§ 3108(a) (1), 3680 (West 2002); 
38 C.F.R. §§ 21.260, 21.320 (2007).  

In addition, 38 C.F.R. § 21.322 provides that VA will 
determine the commencing date of an award or increased award 
of subsistence allowance under this section.  VA will not 
authorize subsistence allowance for any period prior to the 
earliest date for which disability compensation is payable or 
would be payable but for the veteran's receipt of retired 
pay.  Authority: 38 U.S.C. §§ 3108, 3113).  (b) Entrance or 
reentrance into vocational rehabilitation, extended  
evaluation, independent living services.  Except in the case 
of  retroactive induction into a rehabilitation program, as 
provided in section 21.282, the commencing date  of an award 
of subsistence allowance shall be the earlier of: (1) The 
date the facility requires the veteran to report for  
prescribed activities; or (2) The date training or 
rehabilitation services begin.  

Under 38 C.F.R. § 21.282(b)(1), a veteran may be inducted 
into a vocational rehabilitation program retroactively when 
all of the following conditions are met: (i) the period for 
which retroactive induction is requested is within the 
veteran's basic period of eligibility or extended 
eligibility; (ii) the veteran was entitled to disability 
compensation during the period for which retroactive 
induction is requested, and met the criteria of entitlement 
to vocational rehabilitation for that period; and (iii) the 
training the veteran pursued during the period is applicable 
to the occupational objective that is confirmed in initial 
evaluation to be compatible with his disability, consistent 
with his abilities, interests, and aptitudes, and otherwise 
suitable for accomplishing vocational rehabilitation.  

A veteran shall not be inducted into a vocational 
rehabilitation program retroactively, even if all of the 
above conditions are met, if timely induction was prevented 
by the veteran's lack of cooperation in completing an initial 
evaluation; the veteran had previously received benefits 
under another VA program of education or training for any 
period for which retroactive Chapter 31 benefits are being 
sought; a period of extended evaluation is authorized to 
determine the reasonable feasibility of a vocational goal; or 
the veteran's claim is not received within certain specified 
time limits.  38 C.F.R. § 21.282 (b) (2).  

In light of the facts set forth above, the Board concludes 
that the veteran is not entitled to payment of subsistence 
allowance under the provisions of Chapter 31.  The Board 
acknowledges that the veteran has basic eligibility to 
receive Chapter 31 services.  And, it is clear that he has 
done a phenomenal amount of work and research in an attempt 
to select a rehabilitation program.  However, payment of 
subsistence allowance presupposes that an individual is 
actually in a form of vocational, rehabilitation or training 
program.  Under those circumstances, looking at the 
regulations, the Board finds that subsistence allowance 
cannot be awarded since the veteran has not reported to a 
facility for prescribed activities, he has not enrolled in 
any training program, nor has he begun any rehabilitation 
program.  

The Board has also considered the provisions of 38 C.F.R. 
§ 21.282.  However, payment of benefits due to retroactive 
induction in a rehabilitation program is not applicable in 
this case.  Significantly, this regulation also presupposes 
that the individual seeking benefits under these provisions 
have participated in some form of training.  

Again, the Board takes note of the phenomenal amount of time 
and effort that the veteran has invested in pursuit of 
Vocational Rehabilitation (Chapter 31) services.  However, to 
date, he has not participated in a training program, has not 
begun any rehabilitation services, nor has he reported to a 
facility for prescribed activities.  Therefore, the Board 
concludes that the evidentiary record does not support the 
veteran's claim for commencement of subsistence allowance 
under the provisions of Chapter 31.  



ORDER

Payment of subsistence allowance is denied.  



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


